DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Applicant’s election without traverse of Invention I & Species A in the reply filed on 04/19/2022 is acknowledged. The Applicant states that 1-14 are generic or read on Species A, with Claims 16-20 being withdrawn. The Examiner notes that Claims 5-12 read on Species B-C and therefore have been withdrawn by the Examiner. Claims 1-4 & 13-14 are examined in this application
This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 06/01/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda Ridgeline 2006-2008 Service Manual, hereafter referred to as Ridgeline.

A) As per Claim 1, Ridgeline teaches an air venting system (Ridgeline: pg 20-165), comprising: 
a box of a truck, the box providing a cargo area (Ridgeline: best shown 20-161, Item 2 shows box with cab back panel partially removed); 
a cab back panel of the truck, the cab back panel having a exposed section that provides a front wall of the cargo area, the cab back panel having a hidden section outside the cargo area (Ridgeline: best shown 20-161, Item 2 shows box with cab back panel partially removed; exposed section is removed Item A with hidden section behind with vents in corners shown in more detail on 20-165); and 
an air extractor held within the hidden section of the cab back panel (Ridgeline: pg 20-165).

B) As per Claim 2, Ridgeline teaches that the air extractor opens to an area that is outside the cargo area such that the air extractor is configured to vent air from a passenger compartment of the truck to an area that is outside the cargo area (Ridgeline: best shown 20-161, air extractor in 20-165 does not vent directly into cargo area).

C) As per Claim 13, Ridgeline teaches that the exposed section of the cab back panel is exposed within the cargo area and is uncovered by any bed liner (Ridgeline: Pg. 20-161, Item A is exposed within cargo area; made of composite without bed liner).

D) As per Claim 14, Ridgeline teaches that the truck has a unibody construction (Ridgeline is a unibody truck).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridgeline in view of CN107985022A to Yang.

A) As per Claim 3, Ridgeline teaches the air extractor is held within the hidden section of the cab back panel at a position that such that the air extractor is configured to vent air from a passenger compartment of the truck to an area (Ridgeline: best shown 20-161, Item 2 shows box with cab back panel partially removed; exposed section is removed Item A with hidden section behind with vents in corners shown in more detail on 20-165).
Ridgeline does not teach that the position of the rear cab air extractor is vertically beneath a floor of the box such that the air extractor is configured to vent air to an area vertically beneath the floor of the box.
However, Yang does teach an air extractor beneath a floor of the box such that the air extractor is configured to vent air to an area vertically beneath the floor of the box (Yang: Figure 1, outlet with Item 1201 vents to below cargo area).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ridgeline by placing it below the floor of the cargo area, as taught by Yang, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ridgeline with these aforementioned teachings of Yang since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vertical location of the air extractor in Yang for the vertical location of the rear cab air extractor in Ridgeline. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 4, Ridgeline in view of Yang teaches that the floor of the box is vertically elevated relative to a floor of the passenger compartment (Ridgeline & Yang: compartment floor for passengers below cargo area floor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762